Citation Nr: 1714035	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  08-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent effective May 9, 2008, for sensory loss of the left median nerve, status post laceration.  

2.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) for loss or loss of use of an extremity.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

In September 2011, the Board awarded a 30 percent rating for the service-connected left median nerve disability prior to May 9, 2008, and a 50 percent rating thereafter.  The Board then remanded the issue of entitlement to a rating in excess of 50 percent for the left median nerve injury beginning May 9, 2008 for further development.  The case was subsequently remanded again in January 2014 and March 2015.  In an January 2016 decision, a disability rating in excess of 50 percent was denied by the Board.  The Veteran appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order granting a Joint Motion for Remand (Joint Motion) which vacated the Board's January 2016 decision and returned this issue to the Board for further adjudication.  

When this appeal was initiated by the Veteran, he was represented by a veterans service organization (VSO); in October 2016, however, a VA Form 21-22, Appointment of Individual as Claimant's Representative, was received in favor of a private attorney.  This new accredited representative is noted on the first page of this action.  

The Court has held that a claim for TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such a claim has been raised in the present case, the Board presently has jurisdiction over that claim as part of the increased rating claim and the issue of entitlement to TDIU has been added to the issues on the title page.  

The issues of entitlement to special monthly compensation and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the period beginning May 9, 2008, the Veteran's sensory loss of the left median nerve, status post laceration, of the left (dominant) upper extremity, has been manifested by no more than severe incomplete paralysis of the median nerve and asymptomatic scarring, which is not of a size to warrant a separate compensable rating and does not result in functional impairment.    


CONCLUSION OF LAW

For the period beginning May 9, 2008, the criteria for a rating in excess of 50 percent for sensory loss of the left median nerve, status post laceration, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a November 2006 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board notes that subsequent to the most recent supplemental statement of the case, the Veteran's representative submitted additional pertinent evidence which has not been considered by the AOJ.  In March 2017, however, the Veteran's representative waived consideration of this evidence by the AOJ.  Accordingly, the Board may consider the evidence in the first instance. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Rating 

The Veteran seeks a disability rating in excess of 50 percent effective from May 9, 2008, for a median nerve injury of the left upper extremity.  He contends that this disability results in pain and functional impairment of the left (dominant) hand and arm, specifically, loss of strength in his left hand, causing difficulty writing and a tendency to drop objects.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's left median nerve injury is rated under Diagnostic Code 8515, for paralysis of the median nerve, as well as neuritis and neuralgia of the nerve.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and as 10 percent, 20 percent, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8515.  As the evidence of record, to include VA examinations, reflect that the Veteran is left hand dominant, the ratings referable to the major arm are for consideration.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Evidence relevant to the current level of severity of the Veteran's left upper extremity nerve disorder includes VA examination reports dated in August 2008, July 2012, and June 2015; private and VA treatment records; and lay statements from the Veteran and his sister.  

In May 2008, the Veteran's private physician, Dr. M.T.H., noted the Veteran's report that he has experienced left hand and wrist pain with numbness and tingling since an unsuccessful nerve transplant procedure during service.  The Veteran reported that the numbness and tingling have worsened.  There was also pain in the left shoulder and upper arm.  As such, a electromyography/nerve conduction study (EMG/NCS) was performed.  The impression was of an abnormal study with evidence for a severe left median nerve injury.  The decrease in insertional activity marked this as an old injury, with retrograde demyelination seen.  There was no evidence for active denervation.  There was an isolated increased ulnar sensory latency of uncertain significance.  There was no evidence by this study for a cervical radiculopathy affecting the left arm.

In a June 2008 letter, the Veteran's sister relayed that the Veteran could not handle pots and pans or push microwave buttons.  He also could not dress himself without assistance as it is very hard for him to button his shirts and to tie his shoes and ties.  She further noted that the Veteran had difficulty cleaning himself after bodily functions.

In a June 2008 letter, the Veteran reported that his left hand hurt constantly.  He indicated that he was losing muscle use in his left hand and that he now works slower because of hand difficulties.  At times he drops mail and has a hard time working with a computer.  He noted that he cannot lift weight or pull the trigger on a pistol.  Likewise, he has difficulty buttoning shirts, tying shoes, combing his hair, taking pots out of the oven, and washing up.  He reported a lump on his left wrist, as well as a permanent scar.  According to the Veteran, he has arthritis in the left wrist because the muscle has gotten weaker.  The Veteran further reported that he has difficulty fastening jewelry and wiping himself.   

During the August 2008 VA examination, the Veteran reported that he has suffered from his left median nerve injury, status post laceration, since 1972.  The Veteran reported abnormal sensations, to include tingling and numbness, that occurred constantly.  There was no anesthesia, weakness of the affected parts, or paralysis of the affected parts.  The VA examiner noted that the Veteran was being treated with Tylenol.  The VA examiner also noted that the functional impairment from the left median nerve injury was loss of strength in the left hand.  

Examination of the skin revealed a level scar present at the left volar wrist measuring 6.75 cm by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture of either scar.  

Peripheral nerve examination revealed paralysis of the median nerve at the left wrist.  The VA examiner also noted that there was motor dysfunction demonstrated by absent thenar eminence and that left hand motor power was 0/5.  There was sensory dysfunction demonstrated at the left thumb, index, and middle fingers.  Neurological examination of the upper extremities revealed that motor function and sensory function were abnormal.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The diagnosis was of sensory loss of the left median nerve, status post laceration.  The etiology of the median nerve disorder was an unsuccessful nerve transplant with a residual scar over the wrist and posterior calf.  The subjective factors were the loss of sensation in the left radial 3 fingers and strength of the left thenar eminence.  The objective factors were anesthetic left radial three fingers, loss of strength on thenar eminence, and well healed scars at the wrist.  In the remarks, the examiner stated that the effect of the condition on the Veteran's daily activity was loss of strength in the left thumb and loss of sensation in the left thumb and index fingers.  

During the July 2012 VA examination, the Veteran reported that his left hand was the dominant hand.  With regard to the history of his left hand injury, the Veteran related that he was injured in-service during basic training when something stuck in his left middle finger.  The VA examiner noted that a left wrist surgery was performed after the injury.  The VA examiner noted the Veteran's report of difficulty buttoning his shirt, using a computer, opening a bag of snacks, and tying his shoes, although it was noted that the Veteran could undress himself.  The VA examiner noted that the Veteran had worked as a mail carrier for over 25 years and that he has been retired since July 2008 after having 4 surgeries on his left and right shoulders.  The VA examiner found that the Veteran's left hand showed minimal atrophy of the thenar eminence and that there was no inclination.  The left index finger was normal, while the left middle finger tip was deformed, with finger flexion gap of less than 1 inch to proximal crease.  The VA examiner noted a scar on the left wrist that was 8 centimeters long, although the scar was not inflamed and not painful.  The Veteran's left thumb was noted to be normal and that there was normal opposition and abduction.  The VA examiner noted that the Veteran was able to do opposition movement and make a fist, although such movement was graded at 4/5 and weaker than with right hand fist.  Pronation was normal and there was no pain or trophic disturbances reported.   The VA examiner opined that the Veteran's paralysis from the left median nerve injury was not complete or severely incomplete, while it appeared that the median nerve was mildly affected at the wrist.  The VA examiner stated that there was incomplete paralysis present and that the severity was mild.  

With regard to symptoms, the VA examiner noted that Veteran had mild intermittent pain and paresthesias and/or dysesthesias of his left upper extremity.  The Veteran had mild numbness in his left upper extremity as well.  On muscle strength testing, the VA examiner graded the Veteran's elbow flexion at 5/5 for his left elbow, 5/5 for left elbow extension, 4/5 for left wrist flexion, 4/5 for left wrist extension, 4/5 for left hand grip, and 4/5 for pinch (thumb to index finger).  The VA examiner also noted that the Veteran did not have muscle atrophy.  The Veteran's left bicep reflex examination revealed 2+, and left triceps reflex was 2+.  On sensory examination, the VA examiner noted decreased sensation for the left hand fingers and that the Veteran did not have trophic changes attributable to peripheral neuropathy.  The Veteran's left hand was negative for Phalen's sign as well as Tinel's sign.  Further, the VA examiner noted that the Veteran did not require any assistive device and that there was no functional impairment such that no effective function remained other than that which could be served by an amputation with prosthesis.  The VA examiner further noted that the Veteran's left median nerve injury did not impact his ability to work.   

In a June 2015 VA examination report, the Veteran again reported that his left hand was the dominant hand.  The VA examiner noted the May 2008 EMG study that showed severe left median nerve injury without ongoing nerve damage or denervation.  The VA examiner commented that, while the reaction of the nerve that provides movement was prolonged, there was nevertheless a reaction present, making the paralysis incomplete.  Further, the VA examiner found that with regard to sensory nerve response, the paralysis was complete with no reaction to the testing.  The VA examiner noted that the functional loss due to atrophy, deformity, defective opposition, or excessive deviation to ulnar was likely minimal to none.  The VA examiner also commented that there has never been evidence of right hand pathology in testing or complaint.  The current symptoms were noted to be unchanged since the July 2012 VA examination, such that there was still loss of sensory response in the last 3 fingers of left hand and subjective weakness of grip.  The VA examiner further noted that the Veteran reported difficulty with writing, which was the chief functional loss according to the Veteran's report.  The Veteran also reported tending to drop objects.  It was noted that the Veteran had a scar that measured 6 cm, and was linear, non-keloid, and asymptomatic. 

With regard to symptoms, the VA examiner noted that there was mild paresthesias and/or dysesthesias in the left upper extremity, moderate numbness in the left upper extremity, and no intermittent pain in the left upper extremity.  On muscle strength testing, the Veteran's left elbow flexion and extension were 5/5, left wrist flexion was 5/5, left wrist extension was 4/5, left grip was 4/5, and left pinch (thumb to index finger) was 4/5.  The VA examiner found that the Veteran did not have muscle atrophy.  On reflex exam, the Veteran's left bicep was 2+ and left tricep was 2+.  On sensory exam, the Veteran's left shoulder and inner/outer forearm were normal, while the left hand/fingers were decreased.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  While the Veteran's left hand was positive for Phalen's sign, Tinel's sign was negative.  

With regard to the severity of the Veteran's left median nerve, the VA examiner found incomplete paralysis and opined that it was moderate.  The VA examiner further found that there was no functional impairment of an extremity such that no effective function remained other than that which could be equally well served by an amputation with prosthesis.  The VA examiner found that the Veteran's peripheral nerve condition had a functional impact on his ability to work because the Veteran was unable to perform assembly line work due to partial loss of fine motor skills.   

Also of record are VA treatment records dated through May 2015 that include a September 2012 VA treatment record reflecting an impression of prolonged left median motor latency and a suggestion of a long standing left demyelination, as well as axonal median motor and left median sensory neuropathy.  On objective examination, distal grip strength of the left hand was noted to be full, with diminished sensation in the first three digits of the left hand.  In July 2014, the Veteran sought VA emergency room treatment following a fall and injury to the left elbow.  He reported losing strength in his left hand; however, grip strength was noted to be equal bilaterally, according to the examination report.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected left median nerve injury for the period beginning May 9, 2008, as such has been manifested by no more than severe incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under DC 8515 is warranted only for complete paralysis of the median nerve.  

In the present case, after considering the totality of the record, the Board finds that the preponderance of the evidence is against a finding of complete paralysis of the left median nerve.  While the August 2008 VA examiner noted that there was paralysis of the median nerve at left wrist, the VA examiner found that reflex examinations of the left upper extremity revealed normal findings as to the biceps and triceps.  While the July 2012 VA examiner noted that the Veteran suffered from mild intermittent pain and paresthesias and/or dysesthesias in his left upper extremity, the VA examiner characterized the level of the Veteran's disability as mild incomplete paralysis.  The July 2012 VA examiner further found that, while there was decreased sensation in the Veteran's left hand and fingers, he did not have trophic changes, and that his left hand showed minimal atrophy of the thenar eminence and that there was no inclination.  Furthermore, the July 2012 VA examination showed that pronation was normal and the Veteran was able to demonstrate opposition and make a fist, although such movement was rated as active movement against some resistance and weaker than with right hand fist.  While the June 2015 VA examiner found that the Veteran's sensory nerve was completely paralyzed with no reaction to the testing, the VA examiner noted that, with regard to the nerve reaction as to the median nerve, the paralysis was incomplete because there was a reaction, although it was prolonged.  The June 2015 VA examiner characterized the Veteran's disability as moderate incomplete paralysis.  

In the September 2016 Joint Motion, the Veteran's representative noted the 2008 finding of 0/5 motor strength in the left hand.  Upon review of the entire record, however, the Board discounts this finding, as it is inconsistent with the remainder of the record.  Specifically, as noted above, on VA examination in July 2012, the Veteran displayed muscle strength of 4/5 with left wrist extension and flexion, left hand grip, and thumb to index finger pinch.  Additionally, no muscle atrophy was observed.  Similarly, on VA examination in June 2015, the Veteran had muscle strength of 5/5 for left wrist flexion and 4/5 for left wrist extension, left hand grip, and thumb to index finger pinch.  Finally, various VA outpatient treatment notations between 2008 and the present noted grip strength of the left hand equal to or only slightly less than on the right.  An objective finding of a total absence of muscle strength of the left hand is not otherwise found within the record for the period of the appeal.  Therefore, the Board finds that a rating in excess of 50 percent beginning May 9, 2008 is not warranted pursuant to DC 8515 as there is no evidence of complete paralysis of the left median nerve at any time pertinent to the appeal.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable DC referable to nerves.  In this regard, while the June 2015 VA examiner noted a mild incomplete paralysis of the left ulnar nerve, there is no indication that such is related to the Veteran's median nerve injury.  The August 2008 and July 2012 VA examinations found that the left ulnar nerves were normal and that no nerves other than the left median nerve was affected by the Veteran's left median nerve injury.  Therefore, a higher or separate rating under any other diagnostic codes pertaining to the impairment of nerves is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other diagnostic codes are potentially applicable.  

The Board acknowledges the Veteran and his representative have raised the issues of special monthly compensation and/or TDIU; however, these intertwined claims are the subject of the remand below.  In addition, the Board notes that the Veteran has a scar associated with his left median nerve injury.  In this regard, the August 2008 VA examiner noted that the Veteran had a well-healed scar at the left volar wrist.  There was no tenderness, disfigurement, instability, inflammation, keloid formation, or abnormal texture.  During the July 2012 VA examination, the Veteran's scar was not found to be painful and/or unstable, and that the total area of the scar was not greater than 39 square centimeters.  Additionally, the June 2015 VA examiner noted that the scar was linear, measuring 6 centimeters, and that it was asymptomatic and non-keloid.  As such scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scar associated with the Veteran's left median nerve disability is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805.

The Board has carefully reviewed and considered the Veteran's and his sister's statements regarding the severity of his left median nerve injury.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and his sister are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's and his sister's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left median nerve injury; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings, in excess of those already awarded, for such disability is not warranted.

The Board has also considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, reported symptoms of the service-connected left median nerve injury have been contemplated by the schedular criteria.  Specifically, the Veteran has reported loss of strength and sensation of the left upper extremity.  Such symptoms are incorporated within the schedular rating criteria, which are based on loss of use of the fingers of the hand, weakness, and/or loss of sensation.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected disability at issue; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

The Board has reviewed the January 2017 vocational assessment submitted by the Veteran.  The Board notes the author of this opinion statement, S.G., certified rehabilitation counselor (CRC), did not conduct an objective physical examination of the Veteran; rather, her opinion was based solely on review of the record and a telephone interview of the Veteran.  Based on her review of the evidence, S.G. concluded it was at least as likely as not the Veteran's was "unable to secure and follow substantially gainful employment due solely to his service-connected left hand condition."  She noted that VA examiners had concluded the Veteran was unable to perform assembly line work due to his partial loss of fine motor skills.  She also noted the clinical findings and the Veteran's own testimony regarding loss of grip strength in his left hand.  

The Board finds, however, that this examiner did not address other evidence suggesting the Veteran retained some degree of use of the left hand.  For example, while VA examiners have confirmed loss of grip strength of the left hand, he still displays some degree of movement against resistance, as evidenced by multiple findings within the record of muscle strength of 4/5 with left wrist extension and flexion, left hand grip, and thumb to index finger pinch.  He has also not displayed any degree of muscle atrophy.  S.G. also conceded, in concert with VA examiners, that the Veteran was able to both write and type, albeit with difficulty, as reported by the Veteran.  Finally, S.G. noted that the Veteran, by his own admission, retains the ability to drive without any reported limitations.  As such, the Board is unable to conclude that referral for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted at this time.  Furthermore, the issue of entitlement to a TDIU is addressed below.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, however, the evidence does not suggest the Veteran's various service-connected disabilities result in an exceptional level of impairment not captured by the schedular evaluations.  Insomuch as the Veteran and his representative contend otherwise, the Board notes that the Veteran's claim is being remanded back to the AOJ for consideration of entitlement to special monthly compensation and/or a TDIU.  

In conclusion, the Board finds the preponderance of the evidence to be against a higher rating for the service-connected left median nerve injury.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 50 percent from May 9, 2008 for sensory loss of the left median nerve, status post laceration, is denied.  


REMAND

The Veteran seeks a disability rating in excess of 50 percent for sensory loss of the left median nerve, status post laceration.  As noted above, this claim was denied by the Board in a January 2016 decision which was subsequently vacated by the Court via a September 2016 order.  According to the September 2016 Joint Remand, the Board erred in failing to consider whether special monthly compensation pursuant to 38 USCA § 1114(k) was warranted for loss or lose of use of an extremity.  The Joint Motion noted that the Veteran had, according to the medical evidence of record, difficulty performing such everyday tasks as buttoning a shirt, typing on a computer, and grasping and holding common objects.  Based on these findings, the Veteran's representative asserted that loss of use of the left hand has not been properly considered, and such special monthly compensation is warranted.  

A claim for increased disability compensation may include the inferred issue of entitlement to special monthly compensation even where the claimant has not expressly placed entitlement to special monthly compensation at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Thus, in the present case, the Board acknowledges that a claim for special monthly compensation may be inferred from the Veteran's pending increased rating claim perfected for appellate review; however, the Board notes that the Veteran has not been afforded notification regarding the evidence needed to support such a claim.  The issue has also not been adjudicated by the AOJ in the first instance.  Accordingly, the Board finds that the issue of entitlement to special monthly compensation should be remanded to the AOJ to issue the Veteran appropriate notice of how to substantiate this inferred claim and to adjudicate the claim in the first instance.  

Likewise, the Veteran's representative has also asserted that the Veteran's left medial nerve injury affects his left (primary or major) upper extremity to a sufficient degree as to prevent him from maintaining employment; thus, a TDIU is warranted.  As noted above, a TDIU claim may also be inferred from the record when an increased rating claim is presented to VA.  See Rice, 22 Vet. App. at 453.  The issue has also not been adjudicated by the AOJ in the first instance, and remand is thus required.  The Board also finds that a vocational assessment which takes into account all the Veteran's service-connected disabilities is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with VCAA notice for the pending claims of entitlement to special monthly compensation and a TDIU, to include the relevant governing laws and regulations and the type of evidence needed to substantiate the claims.  

2.  Schedule the Veteran for a vocational evaluation by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire claims file, to include records on VBMS and Virtual VA, should be made available to the examiner.   

The VA examiner should offer an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities.  

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded by the service-connected disabilities, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner is reminded the Veteran has been awarded service connection for sensory loss of the left median nerve, status post laceration; a felon of the middle finger, associated with osteomyelitis; status post amputation of the distal tip of the phalanx, left middle finger, and; paralysis, external cutaneous nerve of the left thigh.  His combined rating is 60 percent.  The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims of entitlement to special monthly compensation and a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


